[Cite as Winrod v. Lorain, 2020-Ohio-157.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                 )

CHRISTINE WINROD, et al.                             C.A. No.      19CA011503

        Appellees

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
THE CITY OF LORAIN                                   COURT OF COMMON PLEAS
                                                     COUNTY OF LORAIN, OHIO
        Appellant                                    CASE No.   13CV181854

                                DECISION AND JOURNAL ENTRY

Dated: January 21, 2020



        HENSAL, Judge.

        {¶1}    The City of Lorain appeals from the judgment of the Lorain County Court of

Common Pleas, granting the plaintiffs’ motion for class certification. This Court reverses and

remands for further proceedings consistent with this decision.

                                                I.

        {¶2}    Christine Winrod and Lynda Ashley (“Plaintiffs”), on behalf of themselves and all

others similarly situated, sued the City of Lorain (the “City”), challenging the sanitary sewer

rates and fees the City imposed on non-City residents. Plaintiffs moved for class certification

under Civil Rules 23(A) and 23(B)(3), requesting that the trial court certify the following class

and subclass:

        All ratepayers who were charged sanitary sewer rates for premises located outside
        the Lorain city limits pursuant to Lorain Codified Ordinance 913.305 since May
        7, 2012.
                                                  2


       All ratepayers who were charged sanitary sewer rates for premises located in the
       Hidden Valley subdivision in Amherst Township, Ohio pursuant to Lorain
       Codified Ordinance 913.305 since May 7, 2012.

The trial court granted Plaintiffs’ motion for class certification. The City now appeals that

decision, raising one assignment of error for this Court’s review.

                                                 II.

                                   ASSIGNMENT OF ERROR

       THE TRIAL COURT REVERSIBLY ERRED IN GRANTING THE NAMED
       PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION.

       {¶3}    In its assignment of error, the City argues that the trial court erred by granting

Plaintiffs’ motion for class certification. For the reasons that follow, this Court agrees.

       {¶4}    A plaintiff has the burden of establishing the right to a class action by a

preponderance of the evidence. Sliwinski v. Capital Properties Mgt. Ltd., 9th Dist. Summit No.

25867, 2012-Ohio-1822, ¶ 12 (“The burden of establishing the right to a class action rests upon

the plaintiff.”); Martin v. Servs. Corp. Internatl., 9th Dist. Summit No. 20392, 2001 WL 688896,

*2 (June 20, 2001) (noting the preponderance-of-the-evidence standard).             There are seven

prerequisites to class certification, four of which are provided in Rule 23(A) as follows:

       (1) the class is so numerous that joinder of all members is impracticable,
       (2) there are questions of law or fact common to the class,
       (3) the claims or defenses of the representative parties are typical of the claims or
       defenses of the class, [and]
       (4) the representative parties will fairly and adequately protect the interests of the
       class.

These prerequisites are commonly referred to as numerosity, commonality, typicality, and

adequacy of representation. See Martin at *2. In addition to establishing the four prerequisites

of Rule 23(A), a plaintiff must also establish one of the three requirements under Rule 23(B).

Here, Plaintiffs moved for class certification under Rule 23(B)(3), which requires a trial court to
                                                   3


find that “questions of law or fact common to class members predominate over any questions

affecting only individual members, and that a class action is superior to other available methods

for fairly and efficiently adjudicating the controversy.” The requirements under this prerequisite

are commonly referred to as predominance and superiority. See Duncan v. Hopkins, 9th Dist.

Summit No. 23342, 2007-Ohio-1425, ¶ 8. Finally, a plaintiff must establish that an identifiable

class exists and that its definition is unambiguous, and that the named representatives are

members of the class. These prerequisites are commonly referred to as ascertainability and class

membership. See Schumacher v. State Auto. Mut. Ins. Co., S.D.Ohio No. 1:13-CV-00232, 2015

WL 421688, *3 (Feb. 2, 2015); Mozingo v. 2007 Gaslight Ohio, LLC, 9th Dist. Summit Nos.

26164, 26172, 2012-Ohio-5157, ¶ 14. “Failure to satisfy any one of these seven prerequisites

results in denial of certification.” Sliwinski at ¶ 12.

        {¶5}    This Court reviews a trial court’s decision to grant or deny class certification for

an abuse of discretion. Marks v. C.P. Chem. Co., Inc., 31 Ohio St.3d 200 (1987), syllabus. An

abuse of discretion means that the trial court was unreasonable, arbitrary, or unconscionable in

its ruling. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983). The abuse-of-discretion

standard “applies to the ultimate decision of the trial court, * * * as well as to its determination

regarding each requirement of [Rule 23].” Cullen v. State Farm Mut. Auto. Ins. Co., 137 Ohio

St.3d 373, 2013-Ohio-4733, ¶ 19. “A determination by a trial court regarding class certification

that * * * suggests that the trial court did not conduct a rigorous analysis into whether or not the

prerequisites of Civ.R. 23 are satisfied, will constitute an abuse of discretion.” Setliff v. Morris

Pontiac, Inc., 9th Dist. Lorain No. 08CA009364, 2009-Ohio-400, ¶ 7, quoting Cicero v. U.S.

Four, Inc., 10th Dist. Franklin No. 07AP-310, 2007-Ohio-6600, ¶ 10.
                                                  4


        {¶6}    In its merit brief, the City argues that Plaintiffs failed to satisfy the prerequisites

of class certification by a preponderance of the evidence. More specifically, it argues that

Plaintiffs submitted no evidence to satisfy the membership, numerosity, and adequacy

prerequisites, and that Plaintiffs’ evidence relative to the other prerequisites failed for lack of an

identifiable class. It also argues that the trial court failed to conduct a rigorous analysis into

whether Plaintiffs satisfied the class-certification prerequisites, and that its failure is evidenced –

in part – by the fact that the trial court appointed a deceased person (i.e., Christine Winrod, who

passed1 after Plaintiffs filed their motion for class certification but before the trial court ruled on

it) as a class representative, and the fact that the trial court utilized language from Plaintiffs’

proposed order granting class certification in its order. The City further argues that the trial court

wholly failed to address the membership requirement (i.e., that the class representatives are

members of the putative class), which warrants reversal of the trial court’s decision.

        {¶7}    This Court’s review of the record indicates that the City specifically challenged

Plaintiffs’ assertion that they were members of the putative class, arguing that they failed to

support their motion for class certification with any evidence proving their membership.

Notwithstanding, the trial court did not address the membership requirement in its order granting

class certification.

        {¶8}    The Ohio Supreme Court has recognized that “there is no explicit requirement in

Civ.R. 23 that the trial court make formal findings to support its decision on a motion for class

certification[,]” but further recognized that:

        the failure to provide an articulated rationale greatly hampers an appellate inquiry
        into whether the relevant Civ.R. 23 factors were properly applied by the trial court
        and given appropriate weight, and such an unarticulated decision is less likely to

        1
         The record reflects a “Suggestion of Death of Christine Winrod” filed on February 1,
2019, almost two months prior to the trial court’s decision granting class certification.
                                                  5


       convince the reviewing court that the ruling was consistent with the sound
       exercise of discretion.

Hamilton v. Ohio Sav. Bank, 82 Ohio St.3d 67, 70-71 (1998). It then suggested that trial courts

“make separate written findings as to each of the seven class action requirements, and specify

their reasoning as to each finding.” Id. at 71.

       {¶9}    While the trial court’s failure to explicitly address the membership requirement

may not amount to an abuse of discretion, its failure to do so, combined with its naming of a

deceased person as a class representative and the fact that the City specifically challenged

whether Plaintiffs established that they were members of the putative class, suggests that the trial

court failed to conduct a rigorous analysis into whether Plaintiffs satisfied the prerequisites of

class certification.   See Pyles v. Johnson, 143 Ohio App.3d 720, 731-732 (4th Dist.2001)

(holding that the trial court’s failure to explicitly address the membership requirement did not

result in an abuse of discretion); Mozingo, 2012-Ohio-5157, at ¶ 14 (holding that the trial court

failed to conduct a rigorous analysis of the membership requirement when it did not address the

opposing party’s statute-of-limitations argument); Gordon v. Erie Islands Resort & Marina, 6th

Dist. Wood No. OT-13-040, 2014-Ohio-4970, ¶ 20 (stating that is reversible error for a trial

court to ignore an argument raised by the party opposing class certification); Setliff, 2009-Ohio-

400, at ¶ 7 (noting the rigorous-analysis standard). As a result, this Court concludes that the trial

court abused its discretion when it granted Plaintiffs’ motion for class certification. See Setliff at

¶ 7. In light of this conclusion, this Court need not address the City’s remaining arguments. The

City’s assignment of error is sustained.
                                                 6


                                                III.

       {¶10} The City’s assignment of error is sustained. The judgment of the Lorain County

Court of Common Pleas is reversed, and the cause is remanded for further proceedings consistent

with this decision.

                                                                             Judgment reversed,
                                                                            and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellees.




                                                       JENNIFER HENSAL
                                                       FOR THE COURT



TEODOSIO, P. J.
CALLAHAN, J.
CONCUR.
                                           7


APPEARANCES:

RICHARD D. PANZA, WILLIAM F. KOLIS, JR., and MALORIE A. ALVERSON, Attorneys
at Law, for Appellant.

TODD M. RASKIN, Attorney at Law, for Appellant.

PATRICK D. RILEY, Attorney at Law, for Appellant.

DENNIS M. O’TOOLE, MATTHEW A. DOOLEY, STEPHEN M. BOSAK, JR. and PATRICK
M. WARD, Attorneys at Law, for Appellees.